DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (US 2018/0072313) in view of Byrne (US 9826415).

As per claim 1, Stenneth teaches elements of:
a lifeform transmission system for locating a lifeform (See at least abstract), said lifeform transmission system comprising: 
a lifeform transmitter having a transmitter processor, said transmission processor being electrically compatible with a global positioning satellite tracking unit, said lifeform transmitter including a transmitter housing, said transmitter housing having a physical size and shape that can be worn by a human or pet (See at least abstract and paragraph 64; An approach is provided for triggering vehicle sensors based on human accessory detection. The approach involves receiving a location of a detection of a human accessory object in a travel network. The human accessory object is a physical object associated with a probability that a human or an animal is within a vicinity of the human accessory object. The approach also involves generating a location-based record of the human accessory object in a map database based on the location. The approach further involves a sensor of a vehicle being activated to detect the human or the animal when the vehicle is detected to enter a geographic area of the travel network associated with the location-based record of the human accessory object. … It is also contemplated that the UE 115 can support any type of interface to the user (such as “wearable” circuitry, etc.)); and 
a lifeform detector being electrically compatible with a global positioning satellite, said lifeform detector having a detector processor, said detector processor being electrically compatible with said transmitter processor, said lifeform detector being positioned relative to a vehicle, said lifeform detector using at least one of lidar, ladar, radar, Wi-Fi, laser, sonar, ultrasound, and radio- frequency technology to locate a lifeform within a pre-selected area (See at least paragraph 33 – 34,  and 66; service providers and manufacturers who are developing vehicle safety technologies, particularly technologies used in autonomous or highly assisted driving vehicles, are challenged to improve safety (e.g., avoiding collisions with pedestrians and animals in the roadway) while also making efficient use of vehicles resources and sensors. For example, vehicles can be equipped with sensors ranging from simple and low cost sensors (e.g., camera sensors, light sensors, etc.) to highly advanced and often very expensive sensors such as Light Imaging Detection and Ranging (Lidar) sensors, Radio Detection and Ranging (Radar), infrared sensors, and the like. In many cases, these sensors can generate large volumes of data, requiring significant computing resources to process. Because vehicles typically demand high reliability and redundancy for its components, including computing components, this high volume of sensor output data can overwhelm the resources available at the vehicle. In addition, many of advanced sensors (e.g., Lidar, Radar, etc.) have moving, retractable, or other parts that may be susceptible excessive wear and premature failure if used continuously. To address these technical problems, a system 100 of FIG. 1A introduces a capability to trigger activation of a vehicle sensor (e.g., an advanced sensor in an autonomous or highly assisted driving vehicle) after detecting a human accessory object in real time or after entering into a geographic area or region that is known historically to have human accessory objects (e.g., as determined from recorded map data). In one embodiment, when a vehicle detects a presence of a human accessory object, the vehicle reacts differently by activating additional sensors to detect a human or animal that may be nearby, chasing, or within (e.g., in the case of a stroller) the detected human accessory object. In one embodiment, in addition to triggering additional sensors, the vehicle may react by changing its mode of operation (e.g., automatically slowing down, stopping, reverting to manual control if currently in autonomous operating mode, taking an alternate route, etc.) or by changing driving rules (e.g., increased object avoidance, etc.). In this way, the system 100 automatically activates or triggers a vehicle sensor only when a vehicle is expected to be within proximity of a human or animal because it is in proximity of a human accessory object, or take some other autonomous action in response to the detected human accessory object. By way of example, the system 100 activates the vehicle's advanced sensors for detecting humans or animals (e.g., Lidar, infrared, radar, etc.) to increase a likelihood of detecting and avoiding the human or animal in response to the detected human accessory. In one embodiment, the system 100 deactivates the activated sensor when the human accessory is passed or the vehicle exits an area known to have detected human accessories. …  the sensors 103 and/or advanced sensor 105 may include, for example, a global positioning sensor for gathering location data, a network detection sensor for detecting wireless signals or receivers for different short-range communications (e.g., Bluetooth, Wi-Fi, Li-Fi, near field communication (NFC) etc.), temporal information sensors, a camera/imaging sensor for gathering image data (e.g., for detecting human accessory objects 111), an audio recorder for gathering audio data (e.g., detecting nearby humans 113 or animals via acoustic signatures such as voices or animal noises), velocity sensors, and the like.); 
Stenneth does not explicitly teach element of:
wherein said vehicle is deployed to search within coordinates of said pre-selected area.  
Byrne teaches element of:
wherein said vehicle is deployed to search within coordinates of said pre-selected area (See at least abstract; Systems, devices, and techniques described herein are directed to a tactical wireless base station, and applications thereof. A tactical wireless base station may include a plurality of hardware or software radios configured to facilitate communication over any wireless protocol. The tactical wireless base station may be deployed on an unmanned aerial vehicle (UAV) to search for a wireless signal of a target user equipment (UE) corresponding to a lost hiker, for example, in an area out of range of traditional base stations, and/or to locate the target UE to convey the location to rescuers. In some instances, a tactical wireless base station can be deployed in a handheld device and may coordinate with other tactical wireless base stations in order to triangulate a location of user equipment).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify detecting human by detecting human wearable accessories in pre-selected area of Stenneth, to include wherein said vehicle is deployed to search within coordinates of said pre-selected area as taught by Byrne in order to locate the target UE to convey the location to rescuers (See at least abstract). 
	Claim 6 teaches the ground vehicle is being deployed.
	Byrne further teaches deploying ground vehicle in column 6 line 47 – column 7 line 13; he wirelessly enabled device 412 may be configured to remotely open or close a valve. In another example, the signal 408(2) may be received by a wirelessly enabled device 414, which may correspond to an autonomous vehicle. Determining an instruction for the device 414 may include determining driving instructions to direct the device 414 to a particular location, for example, to evacuate personnel. In another example, the signal 408(3) may be received by a wirelessly enabled device 416, which may correspond to a remotely-activated traffic signal. For example, determining instructions for the device 416 may include determining a traffic pattern to facilitate transportation, for example, during evacuation during an emergency. At 418, after instructions have been determined for a wirelessly enabled device, the instructions can be transmitted to the wirelessly enabled device, respectively. For example, the signal 408(1) may include instructions to open or lose the valve of the device 412. The signal 408(2) may include driving directions for the autonomous vehicle, and the signal 408(3) may include controls to control a flow of traffic by changing lights on the traffic light).
		Claim 11 further recites deploying watercraft which Byrne teaches in column 9 line 24 – 34 (the propulsion module 616 can include functionality to navigate the base station 600 as an unmanned aerial vehicle (UAV) or as an autonomous or remotely operated vehicle. For example, the propulsion module 616 can include one or more power sources, motors, propellers, control and navigation systems, etc., to implement the base station 600 as deployable platform. In some instances, the base station 600 may not include the propulsion module 616, and may instead by deployed on another platform such as a UAV, a vehicle, a boat, a fixed-wing aircraft, a balloon, etc.)
	Claim 16 further recites deploying aircraft which is taught by Stenneth in abstract and Byrne in column 9 line 24 – 34.

As per claim 2, Stenneth teaches element of:
wherein said lifeform detector emitter is in communication with a collision avoidance system for said vehicle and enhances said collision avoidance system relative to any human or pet wearing said lifeform detector (See paragraph 33 and 50).  

As per claim 3, Stenneth teaches element of:
 wherein said lifeform detector is capable of transmitting information using at least one of WiFi, Bluetooth, radio waves, light waves, and sound waves (See at least paragraph 66).  

As per claim 5, Stenneth and Byrne teach element of:
 further comprising said detector emitter having an antenna, said antenna being configured to operate in an AM or FM band (Byrne, see at least column 4 line 27 – 49).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stenneth and Byrne as applied to claim 1 above, and further in view of Sequeira et al. (Hereinafter Sequeira) (US 2017/0088261).

As per claim 4, Stenneth and Byrne do not explicitly teach element of:
further comprising said detector processor including a sensor to measure at least one vital sign of said human or pet.  
Sequeira teaches further comprising said detector processor including a sensor to measure at least one vital sign of said human or pet (See at least paragraph 3 and 5; these sensors allow UAVs to locate survivors buried in debris of an infrastructure damaged by earthquakes, storms, fires, etc. The UAVs of the present invention can also include UAV data link transceivers for wirelessly communicating information concerning the survivors to command centers. For example, these UAV data link transceivers allow UAVs to wirelessly communicate survivor vital signs telemetry data to mobile command centers (e.g., fire trucks). In general, the present system provides a solution that speeds up search and rescue operations to survivors while reducing or mitigating danger to first responders and survivors. … e information concerning the survivor can include survivor vital signs telemetry data. For example, the survivor vital signs telemetry data include the heart and/or respiration rate of the survivor. In embodiments, the UAV data link transceiver is configured to wirelessly communicate the information concerning the survivor via a UAV-command data link to the command center).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify detect human using sensor data transmitted from human accessories and send a vehicle for search and rescue of Stenneth and Byrne, to include said detector processor including a sensor to measure at least one vital sign of said human or pet as taught by Sequeira in order to detect the presence of a survivor in the search and rescue area, and a UAV data link transceiver for wirelessly communicating information concerning the survivor to the command center (See paragraph 10).
 
Claims 6 – 20 have same or substantially similar limitations as claims 1 – 5. Therefore, claims 6 – 20 are rejected under same rationales as ones of claims 1 - 5. For claims 6, 11 and 16 has different vehicle being deployed has been rejected recited in claim 1 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Field et al. (US 9805601) discloses vehicular traffic alerts for avoidance of abnormal traffic conditions.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662